Citation Nr: 0803571	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the appellant's claims for service connection for the cause 
of the veteran's death and for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Private treatment records are outstanding.  The appellant 
contends that the veteran died for reasons related to his 
service-connected carcinoma of the lungs.  The record 
reflects that the veteran underwent a left pneumonectomy in 
June 2002.  The records associated with this procedure, 
however, are not of record.  Because these records are 
applicable to the appellant's claims, these records are 
relevant and an attempt to obtain them should be made.

Additionally, an attempt should be made to obtain treatment 
records from Keith Mansel, M.D.  Treatment records have been 
obtained from Robert Stewart, M.D., Dr. Mansel's former 
partner.  A January 2005 record of treatment from Dr. 
Stewart, however, notes that the veteran was primarily 
followed by Dr. Mansel.  As Dr. Mansel's treatment records 
are not of record and an attempt to obtain them has not yet 
been made, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:
1.  After obtaining the necessary 
authorization from the appellant, 
obtain and associate with the claims 
file all records associated with the 
June 2002 left pneumonectomy performed 
by Jim Gilmore, M.D., including all 
pre-surgical evaluations (i.e., EKG 
results).  Additionally obtain all 
treatment records from Dr. Mansel dated 
from January 2002 to January 2005.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Then, readjudicate the claims for 
service connection for the cause of the 
veteran's death and entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

